DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/464,979 application filed May 29, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 9-10, 12, 17, 20-21, 23-25, 28-30, 35, 38-40, and 42-43 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “apparatus claims cover what a device is, not what a device does” [Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)]. A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” [Ex parte Masham, 2 USPQ2d 1647].  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-10, 12, 17, 20-21, 23-25, 28-30, 35, 38-40, and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near" in claims 1, 23, and 42 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the Near means “at, within or to a short distance or time” where short means “having little length” and little means “small in size or extent” and small means “having comparatively little size or slight dimensions.”  Consequently, near requires something with which to compare and it is not clear what that something is.  
Claim 20 recites “the support includes an air gap between the support and a portion of the substrate.”  The recitation of the underlined portion above appears to lead to a contradiction.  The recitation indicates that the support includes an air gap; however, the air gap is between the support and a portion of the substrate, which appears to indicate the air gap is not part of the support.  The contradiction should be obvious.  Consequently, the metes and bounds of the claimed invention cannot be determined because it is not clear if the support includes an air gap or not.
Claims 39 and 40 recite “wherein the substrate is…treated…”  Applicant is reminded that “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs [Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005)], in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”  Similarly, in the instant case, the recited claims create confusion as to whether infringement occurs when one creates the apparatus or treats the substrate of the apparatus.
.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is directed to how the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, 21, 23-24, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghasemi et al (US 2015/0072133 A1).
Ghasemi et al discloses a localized heating structure 10 in a container [paragraph 0017], wherein said structure comprises “a thermally insulating layer having interconnected pores, a density of less than about 3000 kg/m3, and a hydrophilic surface, and an expanded carbon structure adjacent to the thermally insulating layer” [paragraph 0013].  The container corresponds to the open-topped vessel for holding a water-based solution [see figure 2].  The thermally insulating layer corresponds to the support of the instant application.  Ghasemi et al teaches that “[t]he bottom thermally insulating layer 12 may be formed from carbon foam, e.g., Duocel carbon foam of type PPI 80” [paragraph 0034 (see also paragraph 0014); note that the support of the instant application may be a foam as disclosed in paragraph 0012 of the instant specification].  The expanded carbon structure corresponds to the substrate of the instant application.  the thermally insulating bottom layer 12 is configured with smaller pore sizes than the top layer 14 in order to promote liquid supply and the expanded carbon structure top layer 14 is configured with larger pore sizes than the bottom layer 12 in order to promote vapor escape. Preferably, the density of the thermally insulating layer 12 is less than about 3000 kg/m3 and the pores of the thermally insulating layer 12 have an average diameter of about 300-600 m. The expanded carbon structure 14 preferably has a porosity of greater than about 80%” [paragraph 0025].  The vapor escape corresponds to the configuration to wick solution from the open-topped vessel.  
With respect to claim 3, the container having an aerogel 16 located above the expanded carbon structure top layer 14 may correspond to the temperature-controlled housing.  Note also paragraph 0023: “a heating structure localizes the solar energy internally for solar heating. The heating structure includes a porous, expanded carbon structure sandwiched between two thermally insulating layers, such as aerogel layers, e.g., silica aerogel layers. A hot region is induced in the expanded carbon structure and the low surface temperature of the top thermally insulating layer minimizes the energy dissipation by convection and radiation.”
With respect to claims 5 and 24, Ghasemi et al discloses “[t]he capillary force in the expanded carbon layer 14 enhances the evaporation rate of fluid through a few mechanisms, e.g., formation of thin films on the surface of graphite sheets, enhanced roughness of the surface, and formation of three-phase contact lines at the edges of the capillaries” [paragraph 0029].  Figure 2 shows the expanded carbon layer is parallel to the bulk water surface.
With respect to claims 10 and 29, see again paragraph 0023: “…[t]he heating structure includes a porous, expanded carbon structure…”
With respect to claim 23, Ghasemi et al discloses “[e]mbodiments of the localized heating structure 10 and the volumetric absorber 20 have the potential to be utilized in a number of applications. For example, embodiments may be used in evaporative ponds for enhanced evaporation. These ponds are used for desalination, mineral extraction, hazardous waste collection, agricultural water treatment. High evaporation rate in these ponds has both economic (fast processing) and environmental (land use) advantages” ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ [see discussion above].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 17, 25, 28, 35, and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemi et al (US 2015/0072133 A1).
With respect to claims 6 and 25, it has been “held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” [In re Harza, 274 F.2d 669, 124 USPQ 378].  Further note that the recited connection angles include every possible angle; consequently, said angles would have been obvious to one of ordinary skill in the art.
With respect to claims 9 and 28, note that the teaching that “[a] hot region is induced in the expanded carbon structure and the low surface temperature of the top thermally insulating layer minimizes the energy dissipation by convection and radiation” [paragraph 0023] renders obvious the air mover.  See also paragraphs 0026 and 0031, respectively: “[t]he low surface temperature of the heating structure 10 minimizes losses due to thermal convection…” and “[t]he thermal energy concentrated in this region can be transferred through several modes, e.g., liquid-vapor phase change, convection to the air…”
With respect to claims 17, 35, and 43, note that Ghasemi et al discloses “[t]he reflectivity of the expanded carbon structure 14 is preferably less than about 10% in the solar spectrum (250-2250 nm). Thus, 90% or more of the irradiated solar power is absorbed within the top layer 14” [paragraph 0031], which renders obvious the black color.
absorbs solar illumination and confines the thermal energy (formation of a hot spot) to near the structure's surface while efficiently wicking the fluid to this hot spot for enhanced evaporation flux. This localized heating structure yields a solar-thermal conversion efficiency of 85% at 10 kWm-2 solar illumination, while generating steam in open air. One example of a localized heating structure includes a double layer structure (DLS). The DLS includes a thermally insulating, hydrophilic layer having a network of interconnected pores supporting a porous, hydrophilic, expanded carbon structure. The four main characteristics of the localized heating structure include (1) high absorption in the solar spectrum, (2) low thermal conductivity to suppress thermal conduction away from the hot internal region, (3) hydrophilic surfaces (i.e., contact angle, .theta., <90o) to leverage capillary forces and promote fluid flow to the hot region, and (4) interconnected pores for fluid flow to and from the structure. Localization of heat is achieved by the broad-spectrum absorbing and thermally insulating properties of the heating structure while the fluid flow is channeled to the hot spot by its hydrophilic and porous nature” [paragraph 0022].  Note paragraph 0023: “The heating structure includes a porous, expanded carbon structure sandwiched between two thermally insulating layers, such as aerogel layers, e.g., silica aerogel layers. A hot region is induced in the expanded carbon structure and the low surface temperature of the top thermally insulating layer minimizes the energy dissipation by convection and radiation. The thermal efficiency of this system can reach close to 100% by proper design of the thermally insulating layers.”  Further note paragraph 0030: “As shown with the arrows in FIG. 1, during the evaporation process, the fluid wicks into the pores in the thermally insulating layer 12, then into the hot spot in the expanded carbon structure 14, evaporates and forms vapor, which leaves the heated structure 10 from the top surface of the expanded carbon structure 14.”  Note that spot means “a particular place, area, or part.”  Therefore, the hot spots in the expanded carbon structure 14 does not necessarily mean that the whole of the structure is hot.  Therefore, since the reference is concerned with thermal efficiency [see, e.g., paragraphs 0021 & 0022], it would have been obvious to one of ordinary skill to maintain the surface temperature of the expanded carbon structure 14 at or below ambient temperature.  Alternatively, a heating structure comprising “a porous, expanded carbon 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemi et al (US 2015/0072133 A1) in view of Volland (US 4,613,409).
As previously noted, Ghasemi et al discloses “[e]mbodiments of the localized heating structure 10 and the volumetric absorber 20 have the potential to be utilized in a number of applications. For example, embodiments may be used in evaporative ponds for enhanced evaporation. These ponds are used for desalination, mineral extraction, hazardous waste collection, agricultural water treatment. High evaporation rate in these ponds has both economic (fast processing) and environmental (land use) advantages.”  In such an embodiment, it is well known in the art to condense the vaporized water by heat exchanging (condensing) said vaporized water with incoming raw feedwater as disclosed by Volland [see column 5, lines 56-68].  
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the heating structure of Ghasemi et al with the heat exchanger/condenser of Volland because said condenser improves the overall efficiency of desalination in evaporative ponds [see column 3, lines 4-6 and column 5, lines 66-68].  Therefore, the invention as a whole would have been prima facie obvious. 
Claims 12 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemi et al (US 2015/0072133 A1) in view of McKee et al (US 2014/0027284 A1).
Ghasemi et al does not disclose the recited cellulose/polyester blend.  However, note Figure 3A, which discloses that the top layer 14 is absorbing, hydrophilic and porous.  It is well known in the art that cellulose-polyester blends meet the same requirement as disclosed, for example, by McKee et al [paragraph 0022: “the porous sheet will be a sheet of hydrophilic sorbent material such as…any hydrophilic form of cellulose, polyester, or cellulose-polyester blends…Examples of polyester-cellulose blends suitable for use are those sold under the trademarks DURXTM and MICROFIRSTTM (Berkshire Corporation, Great TM (Contec, Spartanburg, S.C., USA); and TECHNI-CLOTHTM (ITW-Texwipe Company, Mahwah, N.J., USA).”  
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to substitute the expanded carbon structure of Ghasemi et al with the cellulose-polyester blends of McKee et al because it has been held to beobvious to substitute equivalents for the same purpose.  In this case, the materials are equivalent in their hydrophilicity, absorbency, and porosity.  Because these two were art-recognized equivalents at the time of the effective filing date of the instant application, one of ordinary skill in the art would have found it obvious to substitute one for the other and the invention as a whole would have been prima facie obvious.  Note that TechniclothTM is the same as the cellulose-polyester blend of the instant application [see paragraph 0018 of the instant specification].  Therefore, the composition of the blend would have been obvious to one of ordinary skill in the art as well.

Claim Rejections - 35 USC § 102/103
Claim(s) 20 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ghasemi et al (US 2015/0072133 A1).
With respect to claims 20 and 38, see Figure 4, which illustrates air gaps between the thermally insulating layer 12 and the expanded carbon structure 14.  Alternatively, the illustration in Figure 4 renders the air gaps obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
May 20, 2021